Citation Nr: 1528244	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder to include pes planus.    

2.  Entitlement to an initial disability rating in excess of 30 percent for pancreatitis with gastroesophageal reflux disease.    

3.  Entitlement to a disability rating in excess of 10 percent for tinnitus. 

4.  Entitlement to a compensable disability rating for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran had active service from October 1978 to July 1998 and he had 3 months and 10 days of prior active service and 1 year, 1 month, and 5 days of prior inactive service.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009 and October 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The October 2009 decision granted service connection for pancreatitis and assigned a 10 percent rating.  Service connection for pes planus was denied.  

In a March 2010 VA Form 9, the Veteran requested a hearing before the Board for the claims for increased rating for hearing loss and tinnitus.  However, in a subsequent statement received in May 2013, the Veteran indicated that he did not want a Board hearing for those issues.  The hearing request for these issues is withdrawn.  38 C.F.R. § 20.704 (2014).

In May 2013, the service connection pancreatitis was recharacterized as pancreatitis with gastroesophageal reflux disease, and a 30 percent rating was assigned for the entire period of the appeal.  The grant of a 30 percent rating did not constitute a full grant of the benefits sought; therefore, this increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The October 2010 rating decision denied entitlement to higher ratings for hearing loss and tinnitus.  

The issues of entitlement to higher ratings for hearing loss and pancreatitis with gastroesophageal reflux disease and service connection for a bilateral foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under Diagnostic Code 6260; and there is no showing that the Veteran's tinnitus is unique or unusual.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has met its duty to notify for the increased rating for tinnitus claim adjudicated herein.  See the March 2010 letter to the Veteran.  Moreover, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the increased rating claim at this time is warranted. 

Furthermore, the Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The Veteran's service treatment records have been obtained.  VA treatment records and Tricare records from the Madigan Army Medical Center dated from 2007 to 2012 have been associated with his claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the issue adjudicated herein.  

The Veteran was afforded a VA examination in April 2010 and medical evidence was obtained as to the severity of the tinnitus.  The examination was conducted by a licensed audiologist and was based upon a solicitation of history and symptomatology from the Veteran, a thorough review of the medical history, and a thorough examination of the Veteran.  The examination report is fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the service connection claim adjudicated herein. 

2.  Entitlement to an Increased Rating for Tinnitus.

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

A review of the record indicates that in a November 1998 rating decision, service connection for tinnitus was granted and the RO assigned a 10 percent rating under Diagnostic Code 6260.  In November 2009, the Veteran filed a claim for a higher rating for the service-connected tinnitus. 

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit. 

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral. 

The current version of Diagnostic Code 6260 explicitly prohibits a schedular rating in excess of 10 percent for tinnitus whether perceived in one ear or both. 

Thus, the claim for a schedular rating in excess of 10 percent for tinnitus, including based on assignment of separate 10 percent ratings for each ear, must be denied as lacking legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim for an increased rating for tinnitus is denied. 

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected tinnitus.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the appellant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the appellant's disability level and symptomatology, then the appellant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115. 

Here the schedular rating criteria used to rate the Veteran's tinnitus reasonably describe and assess the Veteran's disability levels and symptomatology.  Tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, experiencing functional impairment such as difficulty with hearing as a consequence of recurrent ringing does not place the Veteran's tinnitus outside of the type of disability picture contemplated by the schedular criteria.  In other words, the 10 percent rating for tinnitus takes into consideration the fact that the Veteran experiences ringing in the ears and that this impacts his daily life in the situations described by the Veteran.  Thus, the current schedular rating both contemplates his reported symptoms and is adequate to fully compensate him for his tinnitus claim on appeal.  There is also no evidence that this disability in association with other service-connected disability warrants extraschedular consideration.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

The Board also points out that the Rating Schedule clearly addresses all degrees of recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2).  As the Rating Schedule contemplates all aspects of the Veteran's tinnitus and requires a single 10 percent evaluation for such a disability, the Board finds that referral for extraschedular consideration is not warranted for the service-connected tinnitus.  The weight of the evidence does not establish that the tinnitus precludes the Veteran from employment or causes marked interference with employment. 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that he is unemployable on account of his tinnitus.  Thus, the Board finds that Rice is inapplicable.


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  In the current appeal, in the brief on appeal, the Veteran's representative argued that the Veteran's service-connected disabilities had worsened since the last VA examinations.  In the May 2013 VA Form 9, the Veteran asserted that his hearing loss had worsened.  

As the evidence reflects a possible worsening of the Veteran's hearing acuity, a new examination is needed to determine the current level of severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

In a March 2010 VA Form 9, the Veteran requested a hearing before the Board for the service connection for a bilateral foot disorder claim and the claim for an increased rating for service-connected pancreatitis.  It does not appear that such a hearing was held or that the Veteran withdrew his hearing request.    

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2014), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.  To ensure full compliance with due process requirements, a remand is required and the requested hearing should be scheduled.  

Additionally, on remand, the AOJ should contact the Veteran by letter and ask that he provide sufficient information and, if necessary, authorization to enable the AOJ to obtain any pertinent VA or non-VA treatment records including Tricare records showing treatment of the hearing loss.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran that are not associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge for the claim of entitlement to a higher rating for the pancreatitis with gastroesophageal reflux disease and service connection for a bilateral foot disorder.  The hearing is to be held at the RO at the earliest opportunity possible.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice sent to the Veteran referable to the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2014).

2.  Contact the Veteran to have him identify any source of VA or non-VA medical treatment including Tricare records rendered for his service-connected hearing loss.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any outstanding records.  Request legible copies of all pertinent clinical records identified by the Veteran that have not been previously obtained, and incorporate them into the Veteran's claims file. 

3.  Schedule the Veteran for a VA audiometric examination to determine the current severity of his service-connected bilateral hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner must fully describe the functional impact of the Veteran's service-connected bilateral hearing loss on his occupational functioning and daily activities. 

The examiner should provide a rationale for all conclusions.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report.

4.  After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record.  If the benefit remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


